Interim Decision #2229

MATTER OF JIMENEZ
In Exclusion Proceedings
A-18272169

Decided by Board September 24,1973
Conviction of criminal possession of forgery devices with intent to use them for
the purpose of forgery (N.Y.) is conviction of a crime involving moral turpitude.
EXCLUDABLE: Act of 1952—Section 212(a)(9) [8 U.S.C. 1182(a)(9A—Prior to en-

try—convicted of crime involving moral turpitude, to wit: criminal possession of forgery devices.
ON BEHALF OF APPLICANT: Juan J. Turull, Esquire

P.O. Box 2099
.San Juan, Puerto Rico 00903

This is an appeal from an order of exclusion and deportation
entered by the immigration judge. The appeal will be dismissed.
The record relates to a married male alien, a native and citizen
of Colombia, 42 years of age, who was admitted to the United
States as an immigrant on July 17, 1968. The applicant last arrived
at San Juan, Puerto Rico on September 21, 1972 and applied for
admission as a returning resident. The applicant was paroled into
the United States pending these exclusion proceedings. He is

charged with being excludable on the ground that he was convicted of a crime involving moral turpitude prior to entry, to wit,
criminal possession of forgery devices. The record before us contains a certified copy of the record of conviction, which shows that
the applicant was convicted in the Supreme Court of the State of
New York, County of New York, on a plea of guilty on January 14,
1971.
On appeal, counsel contends that the conviction should not be
used as the basis for exclusion because the applicant was not in
fact guilty. Counsel contends, amoung other things, that the
. applicant did not know English well enough to enter a meaningful
guilty plea. Such a collateral challenge to a judgment presents no
Question which we can consider; the conviction is res judicata on
the issue of the applicant's guilt.
442

Interim Decision #2229
The applicant further contends that the crime of which he was
convicted does not involve moral turpitude. We conclude that it
does.
Criminal possession has been held to be a crime involving moral
turpitude when accompanied by intent to commit a crime involving moral turpitude, U.S. ex rel. Guarino v. Uhl, 107 F.2d 339 (C.A.
2, 1939). In this ease the applicant was convicted on a plea of guilty
to the charge of criminal possession of forgery devices with intent
to use them for the purpose of forgery (Ex. 3; pp. B2 & B15).
Forgery has been held to be a crime involving moral turpitude, 38
Op. Atty. Gen. 128 (1934); Matter of A-, 5 I. & N. Dec. 52 (B IA 1953);
Morasch v. INS, 363 F.2d 30 (C.A. 9, 1966); U.S. ex rel. Robinson v.
Day, 51 F.2d. 1022 (C.A. 2, 1931). Thus, the crime of which the
applicant was convicted involved moral turpitude. The decision of
the immigration judge was correct.

ORDER: The appeal is dismissed.

443

